Per Curiam.

We cannot grant the motion. The justice since he made the supplementary return annexed to the notice of the motion, has made another, and declares in that return, that the supplementary return was drawn in haste, and is incorrect, and that the first return is most correct. It is impossible to know the truth in a case in which the magistrate acts so inconsistently, and appears tobe so weak in mind as to he at the power of the party who last advises him. The court have no alternative; .but must reject both supplementary returns, and deny the motion; but in doing it, they express their strong disapprobation of the practice of preparing returns for a justice, without his knowledge and request, and that too by the party suing out the certiorari. If this case was not so extraordinary as to render any further attempt at a new return dangerous, the court would be disposed to suppress the first return altogether.
Motion denied.